WYETH


2005 STOCK INCENTIVE PLAN

(As approved by stockholders at the 2005 Annual Meeting)

        Section 1. Purpose. The purpose of the 2005 Stock Incentive Plan (the
“Plan”) is to provide favorable opportunities for officers and other key
employees (“Participants”) of Wyeth (the “Company”) and its subsidiaries to
acquire shares of Common Stock of the Company and to benefit from the
appreciation thereof. Such opportunities should provide an increased incentive
for Participants to contribute to the future success and prosperity of the
Company, thus enhancing the value of the stock for the benefit of the
stockholders, and increase the ability of the Company to attract and retain
individuals of exceptional skill upon whom, in large measure, its sustained
progress, growth and profitability depend.

        Pursuant to the Plan, options to purchase the Company’s Common Stock
(“Options”) and Restricted Stock (as defined in Section 6) may be granted to
Participants by the Company. Options granted under the Plan may be either
incentive stock options, as defined in Section 422(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), herein referred to as “incentive stock
options,” or options which do not meet the requirements of Section 422(b) of the
Code, herein referred to as “non-qualified stock options”.

        It is intended, except as otherwise provided herein, that incentive
stock options may be granted under the Plan and that such incentive stock
options shall conform to the requirements of Section 422 and 424 of the Code and
to the provisions of this Plan and shall otherwise be as determined by the
Committee (as hereinafter defined). The terms “subsidiaries” and “subsidiary
corporation” shall have the meanings given to them by Section 424 of the Code.
All section references to the Code in this Plan are intended to include any
amendments or substitutions therefor subsequent to the adoption of the Plan.

        Section 2. Administration. The Plan shall be administered by a
Compensation and Benefits Committee (the “Committee”) consisting of two or more
members of the Board of Directors of the Company (the “Board”), each of whom
shall meet the requirements for (i) a “non-employee director” within the meaning
of Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (ii) an “outside director” within the meaning of Section 162(m)
of the Code and (iii) an “independent director” under the New York Stock
Exchange listing rules and any other required independence standards. The
Committee shall have full authority to grant Options and Restricted Stock, to
interpret the Plan and to make such rules and regulations and establish such
procedures as it deems appropriate for the administration of the Plan, taking
into consideration the recommendations of management. The decisions of the
Committee shall be binding and conclusive for all purposes and upon all persons
unless and except to the extent that the Board shall have previously directed
that all or specified types of decisions of the Committee shall be subject to
approval by the Board. Notwithstanding the foregoing and anything else in the
Plan to the contrary, the Committee, in its sole discretion, may delegate the
Committee’s authority and duties under the Plan to the Chief Executive Officer
of the Company, or to any other committee, in either case to the extent
permitted under applicable law, under such conditions and limitations as the
Board or the Committee may from time to time establish, except that only the
Committee may make any determinations regarding awards to Participants who are
subject to Section 16 of the Exchange Act.

        Section 3. Number of Shares. The total number of shares which may be
sold or awarded under the Plan shall not exceed 45 million shares of the
Company’s Common Stock, of which up to 6 million may be granted as Restricted
Stock. The total number of shares for which Options may be granted under the
Plan to any Participant during any one fiscal year of the Company shall not
exceed 4.5 million. The shares may be authorized and unissued or issued and
reacquired shares, as the Board from time to time may determine. Shares with
respect to which Options are not exercised prior to termination of the Option,
or that are part of a Restricted Stock award that is forfeited before the
restrictions lapse, shall again be available for Options and Restricted Stock
thereafter granted under the Plan, to the fullest extent permitted by law.

        Section 4. Participation. The Committee may, from time to time, grant
Options and Restricted Stock to Participants and shall determine the number of
shares subject to each grant.

        Section 5. Terms and Conditions of Options. The terms and conditions of
each Option shall be set forth in an agreement or agreements between the Company
and the Participant. Such terms and conditions shall include the following as
well as such other provisions, not inconsistent with the Plan, as may be deemed
advisable by the Committee:

    (a)        Number of Shares. The number of shares subject to the Option.

    (b)        Option Price. The option price per share (the “Option Price”)
shall not be less than 100% of the Fair Market Value of a share of the Company’s
Common Stock on the date the Option is granted. The “Fair Market Value” of the
Common Stock as of any date shall be deemed to be the mean between the highest
and lowest sale prices of the Common Stock on the Consolidated Transaction
Reporting System on such date, or if such date is not a trading day, on the most
recent trading day prior to such date. Once granted, except as provided in
Section 7, the Option Price of outstanding Options may not be reduced, whether
by repricing, exchange or otherwise.

    (c)        Date of Grant. The date of grant of an Option shall be the date
when the Committee meets and awards such Option, or such later date as the
Committee shall designate.

    (d)        Payment. The Option Price multiplied by the number of shares to
be purchased by exercise of an Option shall be paid upon the exercise thereof.
Unless the terms of an Option provide to the contrary, upon exercise, the
aggregate Option Price shall be payable (i) in cash equal to such aggregate
Option Price, (ii) in shares of the Company’s Common Stock owned by the
Participant (which, for so long as necessary to avoid adverse accounting
treatment, must have been held by the Participant at least six months) having a
Fair Market Value on the day immediately preceding the date of exercise at least
equal to such aggregate Option Price, (iii) a combination of the above methods,
or (iv) by any other means approved by the Committee, including under any
approved cashless exercise mechanism. Payment of the aggregate Option Price
shall be made and received by the Company prior to the delivery of the shares as
to which the Option was exercised. The right to deliver, in full or partial
payment of the Option Price, any consideration other than cash shall be limited
to such frequency as the Committee shall determine in its absolute discretion. A
Participant shall have none of the rights of a stockholder with respect to an
Option until the shares of Common Stock underlying such Option are issued to him
or her. In order to be validly exercised, the aggregate Option Price and all
necessary exercise documentation must be submitted to the Company or its
designated agent not later than the close of trading on the date of expiration
of the Option or, if such date is not a trading day, the close of trading on the
last trading day prior to the date of expiration of the Option.

    (e)        Term of Options. Each Option granted pursuant to the Plan shall
be for the term specified in the applicable option agreement (the “Option
Agreement”).

    (f)        Exercise of Option. Unless otherwise provided in the applicable
Option Agreement, (i) no Option granted under the Plan may be exercisable
earlier than the later of (A) one year from the date of grant or (B) the date on
which the Participant completes two years of continuous employment with the
Company or one or more of its subsidiaries, and (ii) in the event of a
Participant’s death, Retirement (as defined below) or Disability (as defined
below), any Options held by such Participant shall become exercisable on his or
her Retirement date, the date his or her employment terminates on account of
Disability or the date of his or her death provided he or she has been in the
continuous employment of the Company or one or more of its subsidiaries for at
least two years at such time. No Option may be exercised after it is terminated
as provided in paragraph (g) of this Section, and no Option may be exercised
unless the Participant is then employed by the Company or any of its
subsidiaries and shall have been continuously employed by the Company or one or
more of such subsidiaries since the date of the grant of his or her Option,
except (x) as provided in paragraph (g) of this Section, and (y) in the case of
the Participant’s Retirement or Disability (in which case the Participant may
exercise the Option to the extent he or she was entitled to exercise it at the
time of such termination or such shorter period as may be provided in the Option
Agreement) or death (in which case the Option may be exercised by the
Participant’s legal representative or legatee or such other person designated by
an appropriate court as the person entitled to exercise such Option to the
extent the Participant was entitled to exercise it at the time of his or her
death). As used herein, “Retirement” shall mean termination of the Participant’s
full-time employment on or after the earliest retirement age under any qualified
retirement plan of the Company or its subsidiaries which covers the Participant,
or age 55 with 5 continuous years of such employment if there is no such plan,
and “Disability” shall mean termination of the Participant’s full-time
employment for reason of disability for purposes of at least one qualified
retirement plan or long term disability plan maintained by the Company or its
subsidiaries in which the Participant participates. Non-qualified stock options
and incentive stock options may be exercised regardless of whether other Options
granted to the Participant pursuant to the Plan are outstanding or whether other
stock options granted to the Participant pursuant to any other plan are
outstanding.

    (g)        Termination of Options. Unless otherwise provided in the
applicable Option Agreement, an Option, to the extent not validly exercised,
shall terminate at the end of its stated term or, if earlier, upon the
occurrence of the first of the following events:

    (i)        Three months after termination by the Company or one of its
subsidiaries of the Participant’s employment for any reason other than in the
case of death, Retirement, Disability, or deliberate gross misconduct determined
in the sole discretion of the Committee, during which three month period the
Option may be exercised by the Participant to the extent the Participant was
entitled to exercise it at the time of such termination;


    (ii)        Concurrently with the time of termination by the Company or one
of its subsidiaries of the Participant’s employment for deliberate gross
misconduct determined in the sole discretion of the Committee (for purposes only
of this subparagraph (ii) an Option shall be deemed to be exercised when the
Participant has received the stock certificate (or valid instructions in the
case of delivery of uncertificated shares) representing the shares for which the
Option was exercised); or


    (iii)        Concurrently with the time of a Participant’s voluntary
termination of his or her employment with the Company or one of its subsidiaries
for reasons other than Retirement or Disability.


          Notwithstanding the above, no Option shall be exercisable after
termination of employment unless the Participant shall have, for the entire time
period during which his or her Options were exercisable, (a) refrained from
becoming or serving as an officer, director, partner or employee of any
individual proprietorship, partnership or corporation, or the owner of a
business, or a member of a partnership which conducts a business in competition
with the Company or renders a service (including without limitation, advertising
agencies and business consultants) to competitors with any portion of the
business of the Company, (b) made himself or herself available, if so requested
by the Company, at reasonable times and upon a reasonable basis to consult with,
supply information to, and otherwise cooperate with, the Company and (c)
refrained from engaging in deliberate action which, as determined by the
Committee, causes substantial harm to the interests of the Company or, if
occurring before termination of employment, would have otherwise constituted
deliberate gross misconduct for purposes of Section 5(g)(ii). If these
conditions are not fulfilled, the Participant shall forfeit all rights to any
unexercised Option as of the date of the breach of the condition.


    (h)        Non-transferability of Options. Options shall not be transferable
by the Participant other than by will or the laws of descent and distribution,
and Options shall during his or her lifetime be exercisable only by the
Participant; provided, however, that the Committee may, in its sole discretion,
allow for transfer of Options (other than incentive stock options, unless such
transferability would not adversely affect incentive stock option tax treatment)
but only for estate planning purposes.

    (i)        Applicable Laws or Regulations. The Company’s obligation to sell
and deliver stock under the Option is subject to such compliance as the Company
deems necessary or advisable with federal and state laws, rules and regulations.

    (j)        Limitations on Incentive Stock Options. To the extent that the
aggregate Fair Market Value of the Company’s Common Stock, determined at the
time of grant, with respect to which incentive stock options granted under this
or any other Plan of the Company are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, or such other amount as
may be permitted under the Code, such excess shall be considered non-qualified
stock options.

        Notwithstanding anything in the Plan to the contrary, any incentive
stock option granted to any Participant who, at the time of grant, is the owner,
directly or indirectly, of stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any
subsidiary thereof, shall (i) have a term not exceeding five years from the date
of grant and (ii) shall have an Option Price of not less than 110% of the Fair
Market Value of the Company’s Common Stock on the date the incentive stock
option is granted.

        Section 6. Restricted Stock Awards. The Committee may, in its sole
discretion, from time to time, make awards of shares of the Company’s Common
Stock or awards of units representing shares of the Company’s Common Stock, to
Participants in such quantity, and on such terms, conditions and restrictions
(whether based on performance standards, periods of service or otherwise) as the
Committee shall establish (“Restricted Stock”). The terms, conditions and
restrictions of any Restricted Stock award made under this Plan shall be set
forth in an agreement or agreements between the Company and the Participant.

    (a)        Issuance of Restricted Stock. The Committee shall determine the
manner in which Restricted Stock shall be held during the period it is subject
to restrictions.

    (b)        Stockholder Rights. Beginning on the date of grant of the
Restricted Stock award and subject to the execution of the applicable award
agreement by a Participant and subject to the terms, conditions and restrictions
of the applicable award agreement, the Committee shall determine to what extent
the Participant has the rights of a stockholder of the Company including, but
not limited to, whether the Participant has the right to vote the shares or to
receive dividends or dividend equivalents.

    (c)        Restriction on Transferability. No Restricted Stock award may be
assigned or transferred, pledged or sold prior to their delivery to a
Participant or, in the case of a Participant’s death, to the Participant’s legal
representative or legatee or such other person designated by an appropriate
court; provided, however, that the Committee may, in its sole discretion, allow
for transfer of a Restricted Stock award but only for estate planning purposes.

    (d)        Delivery of Shares. Upon the satisfaction of the terms,
conditions and restrictions contained in the Restricted Stock award agreements
or as otherwise determined by the Committee, the Company shall deliver, as soon
as practicable, to the Participant (or permitted transferee), or in the case of
his or her death to his or her legal representative or legatee or such other
person designated by an appropriate court, a stock certificate (or proper
crediting in uncertificated shares) for the appropriate number of shares of the
Company’s Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

    (e)        Forfeiture of Restricted Stock. Subject to Section 6(f), all of
the shares or units with respect to a Restricted Stock award shall be forfeited
and all rights of the Participant with respect to such shares or units shall
terminate unless the Participant continues to be employed by the Company or its
subsidiaries until the expiration of the forfeiture period and the satisfaction
of any other conditions set forth in the applicable award agreement.

    (f)        Waiver of Forfeiture Period. Notwithstanding any other provisions
of the Plan, the Committee may, in its sole discretion, waive the forfeiture
period and any other conditions set forth in any award agreement under certain
circumstances (including the death, Disability or Retirement of the Participant
or a material change in circumstances arising after the date of an award) and
subject to such terms and conditions (including forfeiture of a proportionate
number of the restricted shares) as the Committee shall deem appropriate.

        Section 7. Adjustment in Event of Change in Stock. Subject to Section 8,
in the event of a stock split, stock dividend, cash dividend (other than a
regular cash dividend), combination of shares, merger, or other relevant change
in the Company’s capitalization, the Committee shall, subject to the approval of
the Board of Directors, appropriately adjust the number and kind of shares
available for issuance under the Plan (including the number of shares that may
be granted as Restricted Stock), the maximum number of shares for which Options
may be granted to any Participant during any one fiscal year of the Company, the
number, kind and Option Price of shares subject to outstanding Options and the
number and kind of shares subject to outstanding Restricted Stock awards;
provided, however, that to the extent permitted in the case of incentive stock
options by Sections 422 and 424 of the Code, in the event that the outstanding
shares of Common Stock of the Company are increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company or of another corporation, through reorganization, merger,
consolidation, liquidation, recapitalization, reclassification, stock split-up,
combination of shares or dividend, appropriate adjustment in the number and kind
of shares as to which Options may be granted and as to which Options or portions
thereof then unexercised shall be exercisable, and in the Option Price thereof,
shall be made to the end that the proportionate number of shares or other
securities as to which Options may be granted and the Participant’s
proportionate interests under outstanding Options shall be maintained as before
the occurrence of such event; provided, that any such adjustment in shares
subject to outstanding Options (including any adjustments in the Option Price)
shall be made in such manner as not to constitute a modification as defined by
subsection (h)(3) of Section 424 of the Code; and provided, further, that, in
the event of an adjustment in the number or kind of shares under a Restricted
Stock award pursuant to this Section 7, any new shares or units issued to the
Participant in respect thereof shall be subject to the same terms, conditions
and restrictions as the underlying Restricted Stock award for which the
adjustment was made.

        Section 8. Effect of a Change of Control.

    (a)        For purposes of this Section 8, “Change of Control” shall, unless
the Board of Directors of the Company otherwise directs by resolution adopted
prior thereto or, in the case of a particular award, the applicable award
agreement states otherwise, be deemed to occur if (i) any “person” (as that term
is used in Sections 13 and 14(d)(2) of the Exchange Act) other than a Permitted
Holder (as defined below) is or becomes the beneficial owner (as that term is
used in Section 13(d) of the Exchange Act), directly or indirectly, of 50% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally, (ii) during any period of two consecutive years, individuals who
constitute the Board of Directors of the Company at the beginning of such period
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s stockholders of each
new director was approved by a vote of at least three-quarters of the directors
then still in office who were directors at the beginning of the period or (iii)
the Company undergoes a liquidation or dissolution or a sale of all or
substantially all of the assets of the Company. No merger, consolidation or
corporate reorganization in which the owners of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally prior to
said combination, own 50% or more of the resulting entity’s outstanding voting
securities shall, by itself, be considered a Change in Control. As used herein,
“Permitted Holder” means (i) the Company, (ii) any corporation, partnership,
trust or other entity controlled by the Company and (iii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any such
controlled entity.

    (b)        Except to the extent reflected in a particular Option Agreement
or award agreement, in the event of a Change of Control:

    (i)        notwithstanding any vesting schedule, or any other limitation on
exercise or vesting, all outstanding Options shall immediately become 100%
vested and exercisable, and the restrictions shall expire immediately with
respect to 100% of all outstanding Restricted Stock awards; and


    (ii)        the Committee may, in its discretion and upon at least 10 days
advance notice to the affected persons, cancel any outstanding Options or
Restricted Stock awards and pay to the holders thereof, in cash, the value of
such awards based upon the highest price per share of Company Common Stock
received or to be received by other stockholders of the Company in connection
with the Change of Control.


    (c)        Notwithstanding any provision in the Plan to the contrary, the
provisions of this Section 8 shall be administered in a manner that complies
with Section 409A of the Code.


        Section 9. Amendment and Discontinuance. The Board of Directors of the
Company may from time to time amend or revise the terms of the Plan, or may
discontinue the Plan at any time as permitted by law, provided, however, that
such amendment shall not (except as provided in Section 7), without further
approval of the stockholders, (i) increase the aggregate number of shares with
respect to which awards may be made under the Plan; (ii) change the manner of
determining the Option Price (other than determining the Fair Market Value of
the Common Stock to conform with applicable provisions of the Code or
regulations and interpretations thereunder); (iii) extend the term of the Plan
or the maximum period during which any Option may be exercised or (iv) make any
other change which, in the absence of stockholder approval, would be prohibited
by the listing requirements of the national stock exchange on which the Common
Stock is listed and traded, or would cause awards granted under the Plan which
are then outstanding, or which may be granted in the future, and which are
intended to qualify as performance-based compensation under Section 162(m) of
the Code, to fail to meet the exemptions provided by Section 162(m) of the Code.
No amendments, revision or discontinuance of the Plan shall, without the consent
of a Participant, in any manner adversely affect his or her rights under any
awards theretofore granted under the Plan, provided, however, that the Committee
reserves the right to amend, revise or discontinue the Plan, any Option
Agreement or award agreement, any provision of the Plan, including, without
limitation, Section 8, or any provision of an Option Agreement or award
agreement where such amendment, revision or discontinuance is necessary or
desirable to comply with any applicable law or to ensure that, with respect to
any Option, Restricted Stock award or the cash or shares of common stock into
which they are converted, the Participant is not subject to federal income tax
prior to delivery to such Participant or any additional tax under Section 409A
of the Code. Notwithstanding anything in the Plan to the contrary, the Plan
shall be operated in compliance with Section 409A of the Code.

        Section 10. Effective Date and Duration. The Plan was adopted by the
Board of Directors of the Company on March 3, 2005, subject to approval by the
stockholders of the Company at a meeting to be held in April 2005. Neither the
Plan nor any award shall become binding until the Plan is approved by a vote of
the stockholders in a manner which complies with Sections 162(m) and 422(b)(1)
of the Code. No Option may be granted and no stock may be awarded under the Plan
before March 3, 2005, nor after March 3, 2015.

        Section 11. Tax Withholding. Notwithstanding any other provision of the
Plan, the Company or its subsidiaries, as appropriate, shall have the right to
deduct from all awards under the Plan cash and/or stock, valued at Fair Market
Value on the date of payment, an amount necessary to satisfy all federal, state
or local taxes as required by law to be withheld with respect to such awards. In
the case of awards paid in the Company’s Common Stock, the Participant or
permitted transferee may be required to pay to the Company or a subsidiary
thereof, as appropriate, the amount of any such taxes which the Company or
subsidiary is required to withhold, if any, with respect to such stock. Subject
in particular cases to the disapproval of the Committee, the Company may accept
shares of the Company’s Common Stock of equivalent fair market value in payment
of such withholding tax obligations if the Participant elects to make payment in
such manner.

        Section 12. Construction and Conditions. The Plan and Options and
Restricted Stock granted thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware and in accordance with such
federal law as may be applicable.

        Neither the existence of the Plan nor the grant of any Options or
Restricted Stock pursuant to the Plan shall create in any Participant the right
to continue to be employed by the Company or its subsidiaries. Employment shall
be “at will” and shall be terminable “at will” by the Company or the Participant
with or without cause. Any oral statements or promises to the contrary are not
binding upon the Company or the Participant.